Case: 19-12381   Date Filed: 06/29/2020   Page: 1 of 8



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-12381
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 3:18-cr-00105-BJD-JRK-1



UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,


                                 versus


LAWRENCE LEWIS,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (June 29, 2020)

Before JORDAN, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:
                Case: 19-12381    Date Filed: 06/29/2020   Page: 2 of 8



      Lawrence Lewis appeals his 72-month sentence for conspiracy to distribute

fentanyl and fentanyl analogues. He argues that his sentence is substantively

unreasonable because the district court lacked sufficient justification to vary

upward from the applicable Sentencing Guidelines range. We disagree, and

therefore affirm.

                                          I.

      Beginning in at least June 2017 and continuing until his arrest in September

of that year, Lewis supplied drugs to his son and stepdaughter (codefendant Dawn

Lindsay), who lived with him. Lewis gave his children two to three $20 bags of

“heroin” per day because they were drug addicts and he wanted “to keep them

from getting sick.” He was aware that they sometimes resold the drugs that he

gave them.

      In June 2017, a woman who was staying at Lewis’s house used some of his

stepdaughter’s drugs, overdosed, and died. Lewis called for an ambulance.

      A month later, a man who had paid Lewis $40 to stay in his house for the

weekend used drugs that he got from Lewis, overdosed, and died. Lewis called for

an ambulance.

      Less than two weeks later, Lewis was awakened by a noise that he described

as a “death rally” from a man who had used some of Lindsay’s drugs and




                                          2
              Case: 19-12381     Date Filed: 06/29/2020   Page: 3 of 8



overdosed. Lewis called for an ambulance and the man was taken to the hospital,

where he later died.

      After the third fatal overdose at Lewis’s house in little more than a month,

police began investigating drug activity at the house. An undercover narcotics

detective purchased $60 “bags” (foil packets) of fentanyl or controlled-substance

fentanyl analogues from Lindsay on nine occasions in August and September

2017. After the ninth sale, law enforcement officers executed a search warrant at

Lewis’s house, where they found user amounts of heroin and marijuana; 41.2

grams of unspecified “liquid pharmaceutical with packaging”; crack pipes, a scale,

and a plastic bag, each with drug residue; other drug paraphernalia, including push

pipes, syringes, and foil packets like those given to the undercover detective; and a

pistol. The firearm, drugs, and the scale were found in Lewis’s bedroom, and the

money from the most recent drug sale to the undercover detective was found in

Lewis’s pocket. Lindsey told law enforcement officers that Lewis “r[an] the

house,” and that she got her “cut” from him in the form of free “heroin.”

      Lewis and Lindsey were charged in a seven-count indictment, and Lewis

pleaded guilty to one count of conspiracy to distribute a substance containing

fentanyl and controlled-substance fentanyl analogues, in violation of 21 U.S.C.

§§ 841 and 846. The probation officer prepared a presentencing investigation

report (PSR) stating that Lewis and Lindsey were both responsible for the fentanyl


                                          3
              Case: 19-12381     Date Filed: 06/29/2020   Page: 4 of 8



and fentanyl analogues sold to the undercover detective and the heroin found in

Lewis’s house. Based on the weight of those drugs, and with an upward

adjustment for the presence of a firearm and a downward adjustment for Lewis’s

acceptance of responsibility, the PSR initially calculated Lewis’s Sentencing

Guidelines imprisonment range to be 18 to 24 months.

      The government objected to this calculation, contending that Lewis should

also be held responsible for the drugs that he provided to his children during the

charged timeframe of the conspiracy (June 2017 through September 18, 2017).

The government also filed a motion for an upward variance from the Guidelines

range (which it contended should be 57 to 71 months, based on the total weight of

drugs attributable to Lewis), arguing that the Guidelines did not adequately

account for Lewis’s involvement in the three overdose deaths that had occurred in

his home, and that a 72-month sentence was appropriate.

      The probation officer revised the PSR to account for the drugs that Lewis

distributed to his children between June 27, 2017 (the date of the first overdose

death) and September 18, 2017 (the date of Lewis’s arrest), using a conservative

estimate of 64.1 grams of fentanyl and 3.1 grams of fentanyl analogue to arrive at a

revised Guidelines range of 46 to 57 months. Lewis did not object to the PSR.

      At sentencing, Lewis requested a Guidelines sentence, pointing out that his

criminal history was negligible; he suffered from multiple serious health


                                          4
                  Case: 19-12381   Date Filed: 06/29/2020   Page: 5 of 8



conditions, including back and shoulder conditions that led to his own addiction to

fentanyl for pain control and impaired judgment as the result of a stroke several

years earlier; and he had supplied his children with drugs because he thought

(using his medically-impaired judgment) that it would be better to give them

controlled amounts than to let them buy drugs for themselves on the street. The

government renewed its request for an upward variance to 72 months.

      The district court adopted the Guidelines calculations in the revised PSR.

After reviewing the PSR and hearing argument from the parties and a statement

from Lewis, the district court varied upward and imposed a sentence of 72 months

in prison followed by three years’ supervised release. This appeal followed.

                                          II.

      A district court must impose a sentence that is “sufficient, but not greater

than necessary,” to reflect the seriousness of the offense, promote respect for the

law, provide just punishment, deter criminal conduct, and protect the public. 18

U.S.C. § 3553(a). In selecting an appropriate sentence, the district court must

consider the nature and circumstances of the offense and the history and

characteristics of the defendant, the kinds of sentences available, the advisory

Guidelines range and pertinent policy statements of the Sentencing Commission,

the need to avoid unwarranted sentencing disparities, and any need for restitution

to victims. Id.


                                           5
               Case: 19-12381     Date Filed: 06/29/2020   Page: 6 of 8



      We review the procedural and substantive reasonableness of a sentence

under a deferential abuse of discretion standard. Gall v. United States, 552 U.S.

38, 51 (2007). The weight given to each § 3553(a) sentencing factor is a matter

committed to the discretion of the district court. United States v. Clay, 483 F.3d

739, 743 (11th Cir. 2007). “A district court abuses its discretion when it (1) fails to

afford consideration to relevant factors that were due significant weight, (2) gives

significant weight to an improper or irrelevant factor, or (3) commits a clear error

of judgment in considering the proper factors.” United States v. Irey, 612 F.3d

1160, 1189 (11th Cir. 2010) (en banc) (citation omitted). A “district court must

adequately explain the chosen sentence to allow for meaningful appellate review

and to promote the perception of fair sentencing.” United States v. Livesay, 525

F.3d 1081, 1090 (11th Cir. 2008) (citation and quotation marks omitted). When a

sentencing court varies above the advisory Guidelines range, it must support that

decision with a justification that is “sufficiently compelling to support the degree

of the variance.” Irey, 612 F.3d at 1186 (quoting Gall, 552 U.S. at 50).

      We will vacate a sentence for substantive unreasonableness only if we are

“left with the definite and firm conviction that the district court committed a clear

error of judgment in weighing the § 3553(a) factors by arriving at a sentence that

lies outside the range of reasonable sentences dictated by the facts of the case.” Id.

at 1190 (citation omitted). The party challenging the sentence bears the burden of


                                           6
               Case: 19-12381     Date Filed: 06/29/2020    Page: 7 of 8



showing that it is unreasonable in light of the record and the 18 U.S.C. § 3553(a)

sentencing factors. United States v. Rosales-Bruno, 789 F.3d 1249, 1256 (11th

Cir. 2015). Lewis has not met that burden here.

      Lewis argues that the district court’s upward variance was unjustified and

arbitrary because the government’s request for an upward variance had already

been accounted for by increasing his Guidelines range based on a larger quantity of

controlled substances than had originally been attributed to him. Not so; the

government’s motion was based in large part on Lewis’s involvement in the three

fatal overdoses that occurred in his house—conduct that was not accounted for in

the calculation of Lewis’s Guidelines sentence. As the district court pointed out,

Lewis had continued to supply drugs to Lindsey even though he knew that she was

reselling or sharing the drugs that he provided, and even as “people were dropping

dead” from those drugs. The court acknowledged Lewis’s own drug addiction and

his multiple health conditions but found that Lewis’s illnesses did not explain or

excuse his conduct.

      We cannot assume that an above-Guidelines sentence is unreasonable;

instead, we must give due deference to the district court’s decision that the extent

of its variance is justified by the sentencing factors set out in 18 U.S.C. § 3553(a).

Irey, 612 F.3d at 1187. Lewis has not shown that the district court considered any

improper or irrelevant factor in arriving at his sentence, and under these


                                           7
               Case: 19-12381    Date Filed: 06/29/2020    Page: 8 of 8



circumstances, the court’s determination that a six-year sentence was necessary to

reflect the seriousness of the offense, protect the public, and deter Lewis and others

from committing similar offenses was not unreasonable. We also note that the

court’s 72-month sentence was well below the 20-year statutory maximum for his

offense as it was charged in the indictment. See 21 U.S.C. § 841(b)(1)(C)

(providing a 20-year maximum sentence for drug offenses involving an

unspecified amount of a controlled substance). This fact is another indicator that

Lewis’s sentence was reasonable. See United States v. Croteau, 819 F.3d 1293,

1310 (11th Cir. 2016).

      We therefore affirm Lewis’s conviction and sentence.

      AFFIRMED.




                                          8